                                                                     Case 2:16-cv-02925-MCE-DB Document 134 Filed 04/13/21 Page 1 of 4

                                                            1   Sloan R. Simmons, SBN 233752
                                                                Alyssa R. Bivins, SBN 308331
                                                            2   LOZANO SMITH
                                                                One Capitol Mall, Suite 640
                                                            3   Sacramento, CA 95814
                                                                Tel: (916) 329-7433
                                                            4   Fax: (916) 329-9050
                                                                ssimmons@lozanosmith.com
                                                            5   abivins@lozanosmith.com
                                                            6   Carol Wieckowski, SBN 95586
                                                                EVANS, WIECKOWSKI, WARD &
                                                            7   SCOFIELD, LLP
                                                                745 University Avenue
                                                            8   Sacramento, CA 95825
                                                                Tel: (916) 923-1600
                                                            9   Fax: (916) 923-1616
                                                                carolw@ewwsllp.com
                                                           10
                                                                Attorneys for Defendants
                                                           11
One Capitol Mall, Suite 640 Sacramento, California 95814




                                                                DRY CREEK JOINT ELEMENTARY
                                                                SCHOOL DISTRICT, PLACER COUNTY
                                                           12   OFFICE OF EDUCATION, PETER BALDO,
         Tel 916- 329-7433 Fax 916-329-9050




                                                           13   JUDY BENNEY, MARY BOEHM, BECKY
                                                                BRAVO, DEBBIE CANNON, STEPHANIE
                   LOZANO SMITH




                                                           14   DILLBECK, LISA HEWITT, VALERIE
                                                                MILLER, SANDRA MOORE, CYNDI
                                                           15   STONE, JEN ROGERS, CHRISTY CARTER,
                                                                KATHLEEN ASHTON, DONNA KEARNS,
                                                           16
                                                                and ELIZABETH LEE
                                                           17                              UNITED STATES DISTRICT COURT
                                                           18                            EASTERN DISTRICT OF CALIFORNIA
                                                           19

                                                           20 A.T., a minor, by and through his Guardian Ad     Case No. 2:16-cv-02925-MCE-DB
                                                              Litem, L.T.,
                                                           21                                                   STIPULATION RE: CASE CLOSURE; AND
                                                                                     Plaintiff,                 ORDER
                                                           22
                                                                      vs.                                       Judge: Hon. Morrison C. England
                                                           23
                                                              DRY CREEK JOINT ELEMENTARY SCHOOL
                                                           24 DISTRICT, et al.,

                                                           25                      Defendants.
                                                           26

                                                           27

                                                           28


                                                                STIPULATION RE: CASE CLOSURE; &               -1-                              A.T. v. DCJESD et al.
                                                                ORDER                                                Case No. 2:16-cv-02925-MCE-DB
                                                                     Case 2:16-cv-02925-MCE-DB Document 134 Filed 04/13/21 Page 2 of 4

                                                            1         IT IS HEREBY STIPULATED by and between Plaintiff, A.T., a minor, by and through his

                                                            2 Guardian ad Litem, L.T., and Defendants DRY CREEK JOINT ELEMENTARY SCHOOL DISTRICT,

                                                            3 PLACER COUNTY OFFICE OF EDUCATION, PETER BALDO, JUDY BENNEY, MARY BOEHM,

                                                            4 BECKY BRAVO, DEBBIE CANNON, STEPHANIE DILLBECK, LISA HEWITT, VALERIE

                                                            5 MILLER, SANDRA MOORE, CYNDI STONE, JEN ROGERS, CHRISTY CARTER, KATHLEEN

                                                            6 ASHTON, DONNA KEARNS, and ELIZABETH LEE (“PCOE Defendants”), as follows:

                                                            7         1.      Plaintiff agrees forgo any further petitions, appeals, and/or any other challenges to the

                                                            8 dismissal of all claims against PCOE Defendants in the above-entitled action;

                                                            9         2.      PCOE Defendants agree to forgo seeking recovery of their costs against Plaintiff for

                                                           10 efforts before the Court of Appeals and the District Court in the above-entitled action; and

                                                           11         3.      The Parties agree that the District Court should enter final judgment and close this case as
One Capitol Mall, Suite 640 Sacramento, California 95814




                                                           12 to all claims alleged by Plaintiff against PCOE Defendants.
         Tel 916- 329-7433 Fax 916-329-9050




                                                           13         4.      This Stipulation applies only to the PCOE Defendants. This Stipulation does not apply to
                   LOZANO SMITH




                                                           14 Defendants WENDY DEVORE, CARLEY ROSE JACKSON, LAURI MCNALLY, DAVID A.

                                                           15 MOUL, TAMATHA S. PETERSON, REBECCA L. RATEKIN, RENEE VERDUGO, and PLACER

                                                           16 COUNTY CHILDREN’S SYSTEM OF CARE (collectively “CSOC Defendants.”) In accordance with

                                                           17 the District Court’s March 16, 2021 order, on April 5, 2021, Plaintiff filed a Motion to Approve

                                                           18 Settlement Agreement as to CSOC Defendants set to be heard on May 27, 2021. Therefore, Plaintiff

                                                           19 does not agree by way of this Stipulation to enter final judgment and close this case as to all claims

                                                           20 alleged by Plaintiff against CSOC Defendants.

                                                           21 Dated: April __, 2021                          Respectfully submitted,

                                                           22                                                LOZANO SMITH

                                                           23                                                /s/ Sloan R. Simmons
                                                                                                             SLOAN R. SIMMONS
                                                           24                                                ALYSSA R. BIVINS
                                                           25                                                Attorneys for Defendants DRY CREEK JOINT
                                                                                                             ELEMENTARY SCHOOL DISTRICT,
                                                           26                                                PLACER COUNTY OFFICE OF EDUCATION, PETER
                                                                                                             BALDO, JUDY BENNEY, MARY BOEHM, BECKY
                                                           27                                                BRAVO, DEBBIE CANNON, STEPHANIE DILLBECK,
                                                                                                             LISA HEWITT, VALERIE MILLER, SANDRA MOORE,
                                                           28                                                CYNDI STONE, JEN ROGERS, CHRISTY CARTER,
                                                                                                             KATHLEEN ASHTON, and DONNA KEARNS

                                                                STIPULATION RE: CASE CLOSURE; &                     -2-                                A.T. v. DCJESD et al.
                                                                ORDER                                                        Case No. 2:16-cv-02925-MCE-DB
                                                                     Case 2:16-cv-02925-MCE-DB Document 134 Filed 04/13/21 Page 3 of 4

                                                            1                                     EVANS, WIECKOWSKI, WARD & SCOFIELD, LLP
                                                            2                                     /s/ Carol Wieckowski (authorized on 4/9/21)
                                                                                                  CAROL WIECKOWSKI
                                                            3
                                                                                                  Attorneys for Defendant ELIZABETH LEE
                                                            4
                                                                                                  THE ZALKIN LAW FIRM
                                                            5
                                                                                                  /s/ Ryan M. Cohen (authorized on 4/9/21)
                                                            6                                     RYAN M. COHEN
                                                            7                                     Attorneys for Plaintiff A.T., a minor, by and through
                                                                                                  his Guardian Ad Litem, L.T.
                                                            8

                                                            9

                                                           10

                                                           11
One Capitol Mall, Suite 640 Sacramento, California 95814




                                                           12
         Tel 916- 329-7433 Fax 916-329-9050




                                                           13
                   LOZANO SMITH




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                STIPULATION RE: CASE CLOSURE; &         -3-                                 A.T. v. DCJESD et al.
                                                                ORDER                                                   Case No. 2:16-cv-02925-MCE-DB
                                                                     Case 2:16-cv-02925-MCE-DB Document 134 Filed 04/13/21 Page 4 of 4

                                                            1

                                                            2                                                 ORDER

                                                            3         Pursuant to the foregoing Stipulation of the Parties, and GOOD CAUSE APPEARING

                                                            4 THEREFORE, final judgment will enter and this matter is closed as to all claims alleged by Plaintiff

                                                            5 against the PCOE Defendants, which includes DRY CREEK JOINT ELEMENTARY SCHOOL

                                                            6 DISTRICT, PLACER COUNTY OFFICE OF EDUCATION, PETER BALDO, JUDY BENNEY,

                                                            7 MARY BOEHM, BECKY BRAVO, DEBBIE CANNON, STEPHANIE DILLBECK, LISA HEWITT,

                                                            8 VALERIE MILLER, SANDRA MOORE, CYNDI STONE, JEN ROGERS, CHRISTY CARTER,

                                                            9 KATHLEEN ASHTON, DONNA KEARNS, and ELIZABETH LEE.

                                                           10         IT IS SO ORDERED.

                                                           11 Dated: April 12, 2021
One Capitol Mall, Suite 640 Sacramento, California 95814




                                                           12
         Tel 916- 329-7433 Fax 916-329-9050




                                                           13
                   LOZANO SMITH




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                STIPULATION RE: CASE CLOSURE; &                  -4-                                 A.T. v. DCJESD et al.
                                                                ORDER                                                            Case No. 2:16-cv-02925-MCE-DB
